Title: From Alexander Hamilton to James McHenry, 9 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Aug 9. 1799
          
          I regret that a pressure of business has happened to put out of view the subject of your letter of the 12th. of July recalled to my attention by yours of yesterday.
          I — am of opinion against the transfers proposed. It is more easy to enlist for the Artillery than the Infantry, especially those of the four Western Regiments stationed in the West. I perceive no peculiar advantage, otherwise, from the transfer & consequently no motive for making it. I therefore advise that the Cloat Infantry cloathing be sent for the party.
          Wish great respect I have the honor to be Sir Yr Obed Sr
          
            A H
          
          The Secy of War
        